 



Exhibit 10.3
THE 2003 GIBRALTAR INCENTIVE
STOCK OPTION PLAN
 
First Amendment
 
RECITALS:
     On October 21, 2003, Gibraltar Steel Corporation, a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York 14219 (now known as
Gibraltar Industries, Inc. (the “Company”)) adopted an incentive stock option
plan known as the “2003 Gibraltar Incentive Stock Option Plan” to enable the
Company to attract and retain highly qualified individuals as officers and key
employees of the Company by providing the Company a program under which it could
grant equity based incentive compensation to such officers and key employees.
     On April 1, 2005, the Company adopted the Gibraltar Industries, Inc. 2005
Equity Incentive Plan (the “Equity Incentive Plan”), an equity based incentive
compensation plan which provides the Company the ability to grant a wide variety
of equity based incentive compensation awards to employees, non-employee
directors, consultants and other service providers.
     Included in the equity based incentive compensation awards which the
Company has the ability to grant under the Equity Incentive Plan are incentive
stock options. Accordingly, in its authorization of the Equity Incentive Plan,
the Company’s Board of Directors authorized the termination of the 2003
Gibraltar Incentive Stock Option Plan, effective as of the date of the adoption
of the Equity Incentive Plan.
     NOW, THEREFORE, in order to carry into effect the termination of the 2003
Gibraltar Incentive Stock Option Plan, the Company hereby adopts the following
as the First Amendment of the 2003 Gibraltar Incentive Stock Option Plan:
     1. Termination of Plan. Effective as of April 1, 2005, the 2003 Gibraltar
Incentive Stock Option Plan shall be, and the same hereby is, terminated subject
to the provisions of Section 2 below. As a consequence of the termination of the
2003 Gibraltar Incentive Stock Option Plan, the Company shall no longer have any
right or authority to grant or issue incentive stock option awards under the
terms of the 2003 Gibraltar Incentive Stock Option Plan.
     2. Reservation of Rights Under Prior Awards. Notwithstanding the
termination of the 2003 Gibraltar Incentive Stock Option Plan provided for by
Section 1 above, if and to the extent that any incentive stock options have been
granted or issued by the Company under the 2003 Gibraltar Incentive Stock Option
Plan prior to April 1, 2005, the rights of the recipients of such incentive
stock option grants or awards shall continue in full force and effect from and
after April 1, 2005 in accordance with their terms.
     3. Release of Shares. As a consequence of the termination of the 2003
Gibraltar Incentive Stock Option Plan, the reservation by the Company of shares
of its common stock for

2



--------------------------------------------------------------------------------



 



issuance under the terms of the 2003 Gibraltar Incentive Stock Option Plan is
hereby terminated and released with respect to all the shares of the Company’s
common stock originally reserved for issuance under the terms of the 2003
Gibraltar Incentive Stock Option Plan excepting only and specifically, that
number of shares of the Company’s common stock required to be issued in
connection with any incentive stock option awards granted or issued under the
terms of the 2003 Gibraltar Incentive Stock Option Plan prior to April 1, 2005.
     IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this First
Amendment to the 2003 Gibraltar Incentive Stock Option Plan to be executed as of
this 22nd day of May, 2006.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ Henning Kornbrekke       Name: Henning Kornbrekke      
Title: President    

 